LAND, J.
Defendant, charged with' the crime of arson (the burning of a church), was convicted and sentenced to the penitentiary for seven years, and has appealed, but has made no appearance by counsel in this court.
We find in the record not a single bill of exception. A notation by the clerk that the defendant excepted and reserved a bill does not relieve the party from the necessity of writing out, and having signed, a proper bill of exception. See State v. Carr, 111 La. 716, 35 South. 839.
Judgment affirmed.